UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7163


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SIDNEY STEPHON MITCHELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cr-00144-WO-1)


Submitted: May 12, 2021                                           Decided: June 17, 2021


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sidney Stephon Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sidney Stephon Mitchell appeals the district court’s order denying his post-

judgment motion in his closed criminal case to waive fees for his presentencing report. ∗

On appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Mitchell’s informal brief does not challenge the basis for the district court’s

disposition, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED




       ∗
          We previously dismissed his direct appeal for failure to prosecute. See United
States v. Mitchell, No. 18-4064 (4th Cir. Mar. 9, 2018) (order dismissing appeal).

                                              2